DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/21 has been entered.

Response to Arguments
Applicant's arguments filed 05/10/21 have been fully considered but they are not persuasive. 
On pages 1-2 regarding 112b rejections to claim 11, Applicant argues the specification [0024] actually claims that the processor and control module are alternatives and not distinct elements. Then Applicant appears to switch directions and indicates that the control module 111 can “include its own processor”, meaning the specification supports either variation. 
The Examiner respectfully disagrees, noting the specification literally identifies the two as being distinct elements (one being represented by item number 102 and the 
On pages 2-4 regarding 112b rejections to claims 21-23 Applicant argues  amendments overcome the rejection of record.
The Examiner respectfully disagrees, since claim 11, from which these claims depend, still indicates that the members are actually a balloon, and thus any suggestion that the balloon is changing elasticity as claims 21-23 attempt to do still is not supported by the specification, even if the specific materials which can vary elasticity are removed from the claim. This rejection is accordingly maintained. While Applicant has indicated [0029] states that both elasticity and torsion can be changed, [0029] does not mention a balloon being the element in question which is capable of both, but when read as a whole, following examples 1 (EAPs) and 2 (balloons), the paragraph appears to indicate that both could be utilized within one device.  As regards stating [0022] describes carrying the elasticity of the device, paragraph [0022] does not describe balloons at all, but clearly references using mechanical interlocking forces, electromagnetic forces, EAPs, or introduction of gas/fluid into the device (none of which are balloons of the claim). The Examiner agrees [0026] describes balloons which are able to cause the torsion moment of the device to change, as this was never in question. 
On pages 4-8 regarding prior art rejections Applicant argues amendments overcome the rejection of record.
. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 is objected to for having a typographical error in the second to last line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 12 is rejected for having new matter, for claiming the processor and controller are distinct elements. The originally filed specification appears to indicate that the processor and controller are actually the same thing. Accordingly, the claim has new matter. 
Claims 21-23 are rejected for having new matter, since the originally filed invention does not have support for the “one or more members” which (according to claim 11, from which this depends) are “configured to change a torsion moment of the device”. The one or more members for changing the torsion moment are defined by the specification are  inflatable balloons([0025]) and support members that extend into walls ([0026]). EAPs on the other hand, are defined by the originally filed specification as controlled the elasticity (i.e. bending - not torsion) of the device. Accordingly, the attempt to claim that the “one or more members” (balloons according to claim 11 and the specification [0025]) are controlling elasticity. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 21-23 are rejected for apparently missing essential subject matter. The claims indicate that the processor can stiffen or vary the elasticity of the members, but it doesn’t appear that there is anything the processor can act on to stiffen/vary the elasticity of the one or more members, since the one or more members are defined by  claim 11 as being balloons.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Oepen et al. (US 20070250149 A1) hereinafter known as Von Oepen in view of Chermoni (US 20050033343 A1), further in view of Unsworth et al. (US 5904657 A) hereinafter known as Unsworth, further in view of Semcken (US 8270649 B2).
Regarding claims 11-12 Von Oepen discloses a method of traversing a device through an accommodating conduit to reach a target area within the conduit ([0033], [0044]) comprising:
 inserting a device into the conduit ([0033]), wherein the device includes one or more members configured to change a bending of the device about its axial curve to support movement to the target area ([0043]; Figures 3a-3b), wherein the bending of the device is applied to the accommodating conduit (Figure 3b); 
changing the bending of the device using the member when the device is at the target area ([0046] the catheter is stiffened during deployment; deployment occurs at a target area), 
wherein the device comprises an elliptical balloon (Figure 3c item 160 (the Examiner understands the balloon has an “elliptical” cross section at at least one location, which is understood to be an elliptical balloon. Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the balloon to be elliptically shaped since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).)), and a bending of the balloon is varied ([0046]-[0047]) to stabilize the device (shown in Figure 3c: expansion of the balloon against the accommodating conduit is considered to be “stabilized” as it presses against the conduit); 
but is silent with regards to a processor controlling the fluid pressure (i.e. stability and stiffness) of the device at the target area,
the torsion moment of the device changing,

the balloon having an elliptical cross-section.
However, regarding claims 11-12 Chermoni teaches changing the stiffness of a catheter (increasing stiffness inherently increasing stability at the target area, and operating the fluid/gas pressure) can occurs either manually (such as is taught by Von Oepen) or robotically ([0201]), and the controller controls the introduction of the gas/fluid into the balloon (Chermoni [0201]).
 Von Oepen and Chermoni are involved in the same field of endeavor, namely catheters with varying stiffness. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Von Oepen by having the device actuation and control occur via a processor (i.e. robotic logic) such as is taught by Chermoni as a known, well-understood, routine alternative to manual actuation. The art recognizes both as alternatives for achieving the same purpose, one with a higher degree of automation and one with a higher degree of user input. 
Further, regarding claims 11-12 Unsworth teaches a method of traversing a device through a conduit in which the system changes both a bending of the device as well as a torsion moment of the device at a target area (Abstract; Unsworth claim 5). Von Oepen and Unsworth are involved in the same field of endeavor, namely devices which selectively change shape in order to accommodate a tortuous body conduit. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Von Oepen Chermoni Combination by having the device change both its and torsion occurs (meaning there is inherently a bend: i.e. an axial curve). 
Further, regarding claims 11-12 Semcken teaches a method of traversing a conduit, wherein the conduit is an ear canal (Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify method of the Von Oepen Chermoni Unsworth Combination by traversing an ear canal such as is taught by Semcken in order to allow a physician to utilize the method in question to traverse a conduit different from a blood vessel which might require medical intervention, is difficult to reach, requires an implant or treatment, and is difficult to reach. 
As regards the shape of the balloon having an elliptical cross-section, the Examiner notes that it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Von Oepen. Further, modification of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/11/21